DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 3/15/2022 has been received and entered into record and considered. 
The following information provided in the amendment affects the instant application:

	Claims 6 and 15-19 have been cancelled. 
	Claim 22 has been added to the instant application. 
	Claims 1-5, 7-14, 20-22 are pending and under examination. 
	 

The rejection on Claim 1-5, 7-13, 20-21 under 35 U.S.C. 103 as being unpatentable over Zhang (WO 2014035693; US equivalent 9738719; IDS reference) in view of Zauderer (US 20050266425), Tovar (US 20160102280) and Zhao (US 20160231324).

With respect to claim 1, 20-22, Zhang teaches a method of identifying bispecific biologic, e.g. bispecific antibody or multispecific antibody IgG. Zhang teaches providing at least two different types of cells where a first type of cell was engineered to express a bispecific antibody, and a second type of cell engineered a reporter signal system therein wherein the signal in the second type cell was triggered by binding of the bispecific antibody on the surface target of the second cell (see Col. 3, line 1-15; Col. 8, line 45-65; Col. 18, line 35-65; Col. 26-27).  Zhang also teaches identifying the bispecific antibody by collecting data representative of the positive reporter molecule signal and recovering cells followed by extracting the genetic information representing the respective functional variants of the bispecific antibody (binds to two different target on different cells). See examples 1, 5-6). It is noted that Zhang uses phage libraries for screening bispecific antibody is inherently satisfied with the feature “express a single genetic variant” of bispecific or multispecific biologic. 
Assuming Zhang reference does not explicitly manipulate different genetic variants of bispecific antibody. Zauderer teaches the importance of bispecific antibodies in the therapeutic field. Bispecific antibodies provide advantages of serving cross-linking agents for receptors, resistance 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of Zauderer taught by introducing variant of bispecific antibody to cells to identify the functional active domains on the antibody, e.g. light chain, heavy chain, CDR1-6..etc.. Manipulating these features for screening active antibodies is well-known and commonly practiced in the field. 

As to the feature of using droplet, i.e. compartmentalized nano-volume, both Zhang and Zuaderer are silent.  

However, Tovar teaches the advantages of using droplet-based assay, i.e. incubating the sample in the nano-volume droplet and extracting the molecular information therein, low material consumption, a high throughput, a high sensitivity and testing quality in biological assay, such as antibody (See Section 0002 and 0066; Example 4).

Similarly, Zhao also uses droplet-microfluidic system in performing immunoassay in a nano-volume and suggesting the advantages of increasing sensitivity and time-saving in high throughput (See section 0274). More importantly, Zhao also teaches incubating a single cells in a  droplet for analysis (section 001, 006, 0010) or a plurality of cells (Section 0021). Note, the so-called plurality of cells under broadest reasonable interpretation (BRI) can be TWO cells in a droplet.  



With regard to claim 2, Zhao teaches that the size of the droplet can be as small as 1µm which covers the volume of 4-100 nl (see page 34, right column).

With regard to claim 4, Zauderer also teaches using peptide linker, e.g. from 5-20 amino acid residues (See section 0064).

With regard to claim 7-8 and 10, flurescence label and FRET were used by Zhao for detection (See Figures 2 and 8; Col. 41-43). 

With regard to claim 13, Zhao teaches using yeast as cells for recombinant introducing genetic variant of bispecific or multispecific biologic (See Col. 15, line 12-20). 

2.	Claim 14 is rejected under rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Zauderer, Tovar, Zhao and Rosowski (Microb Cell Fact 2018 (January) 17:3, Total 11 pages).

Claim 14 directs using yeast system for manufacturing bispecific antibodies, i.e. two haploid strains of opposite mating types for the bispecific antibody. 


Rosowski reference details the procedure of generating bispecific antibodies on the surface of the yeast cells by mating different haploid (Yeast Surface Display (YSD))(See Abstract; Figure 1; page 8 both right and left column).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Rosowski to produce bispecific antibody in the yeast cellular system with reasonable expectation of success. Using genetic technique in generating bispecific antibody has been well-known and commonly practiced in the fields. The Yeast Surface Display (YS) has proven to be a versatile technology for antibody engineering and hit discovery for almost two decades. 

Applicants’ Remarks are summarized below:

“To distinguish over the cited references, claim 1 is amended to emphasize the step of adding to each of a plurality of compartmentalized nano-volumes, only one cell of the first-type cell and one or more cell(s) of the second-type cell. Similarly, claim 20 is amended to recite "introducing a single cell from the cell library into each of a plurality of compartmentalized nano-volumes, wherein at least two of the nano-volumes each comprise a single cell of the cell library." Whereas Zhang uses phage display to identify bispecific antibodies or antigen-binding fragments that have binding affinity for a target polypeptide, the presently claimed methods specifically pair: (1) a single first type of cell that expresses and secretes a single genetic-variant of a bispecific or multispecific biologic with (2) one more cells of a second type of cell that are selected or engineered to produce a positive reporter molecule signal that is triggered by a functional variant of the bispecific or multispecific biologic expressed from the first-type cell. Each nano-volume is specifically configured to test the specific pairing of the first and second types of cells in a way that a single cell of the first type that expresses a functional variant of the 

Applicant’s arguments have been considered but are not persuasive. 

The gist of the arguments lies (1) in the amendment, i.e. a single first cell of bispecific antibody encapsulating (or coculturing) a second type of cells (at least one) which has a positive reporter molecule signal that is triggered by a function of the first bispecific antibody ;(2) the Tovar and/or Zhao reference merely teaches using droplet for analysis in general, e.g. high-through put for identifying low concentration of targets.   Although the newly amended claims make the claim more specific, particularly the embodiments of co-culturing a droplet having the two single different type of cells for identifying target bispecific antibody, nevertheless the features in the current claims still read on by the combination of the cited references (see above). Particularly, 

3.	The rejection on Claim 1-5, 7-13, 20-22 under 35 U.S.C. 103 as being unpatentable over Zhang in view of Zauderer and Weitz (US 20110275063).

The rationale of Zhang and Zauderer has been discussed above and would not repeat here. 
The deficiency here is using droplet (compartmentalized nano-volume) in co-culturing two single cells together, i.e. bispecific antibody and a cell having a positive reporter capable of  interacting with the bispecific antibody. 

Weitz teaches coculturing two different types of cells (ONE for each cell) in a droplet for analysis of binding study between the target surface antigen protein from ONE cell and a potential binding molecule from another ONE cell (See section 0086). Weitz also teaches identification and analyzing of the genetic information from the cell, e.g. which gene was responsible for the producing the cell surface protein of interest. This also satisfies the extracting and obtaining the genetic information feature. 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of Zhang and Zauderer to use the droplet technology as taught by Weitzt, such as place one single cell of bispecific antibody and one single cells having a positive reporter molecule capable of interacting with the bispecific .  

4.	Claim 14 is rejected under rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Zauderer, Weitz and Rosowski (Microb Cell Fact 2018 (January) 17:3, Total 11 pages).

Same rationale as discussed above to combine Rosowski, therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Rosowski to produce bispecific antibody in the yeast cellular system with reasonable expectation of success. Using genetic technique in generating bispecific antibody has been well-known and commonly practiced in the fields. The Yeast Surface Display (YS) has proven to be a versatile technology for antibody engineering and hit discovery for almost two decades. 

					Conclusion 

5.	No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.